PER CURIAM:
Lynn Fant, appointed counsel for Humberto Sosa in this direct criminal appeal, has filed a motion to withdraw from further representation of the appellant supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Sosa’s convictions and sentences are AFFIRMED.